 1                                                        HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
10          MARK DAVISCOURT,
11                                                           CASE NO. C18-1148 RAJ
                                  Plaintiff,
12                                                           ORDER
                   v.
13
14          GWANNETTE M. CLAYBROOK.,
            et. al,
15
                                  Defendants.
16
17
            This matter comes before the court on pro se Plaintiff Mark Daviscourt’s “Motion
18
     for a Temporary Restraining Order. Dkt. # 28. For the reasons that follow, the Court
19
     DENIES Plaintiff’s Motion.
20
            A TRO is an “extraordinary remedy that may only be awarded upon a clear
21
     showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council,
22
     Inc., 555 U.S. 7, 22 (2008). 1 To obtain a TRO, Plaintiff must show that (1) he is likely to
23
     succeed on the merits, (2) he is likely to suffer irreparable harm in the absence of
24
25
            1
26          The standard for issuing a TRO is identical to the standard for issuing a preliminary
   injunction. New Motor Vehicle Bd. of California v. Orrin W. Fox Co., 434 U.S. 1345, 1347
27 (1977).


     ORDER- 1
 1 preliminary relief, (3) the balance of equities tips in its favor, and (4) an injunction is in
 2 the public interest. Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009).
 3         Having reviewed the motion, the complaint, and the applicable law, the Court
 4 concludes that Plaintiff has not carried its burden to establish these elements. Plaintiff’s
 5 Motion is of the same mold as his previous filings: sprawling, repetitive, and largely
 6 incomprehensible. From what the Court can discern, Plaintiff’s Motion requests that this
 7 Court “restrain rulings” on Defendant’s Motion to Dismiss (Dkt. # 18) and grant
 8 Plaintiff’s own outstanding motions for extensions of time (Dkt. ## 21, 22). The basis for
 9 this request is largely unclear, but Plaintiff appears to contend that Defendants have
10 committed something akin to a “fraud on the court” in (1) their Response to Plaintiff’s
11 Motion to Enlarge Time to Effect Service of Process (Dkt. ## 22, 27), where Defendants
12 ask for the motion to be denied as moot because all Defendants have either been served
13 or waived service; and (2) their Response to Plaintiff’s “Ex Parte” Motion the Extend
14 Time to respond to Defendants’ Motion to Dismiss (Dkt. ## 21, 26), where Defendants
15 contend that the requested 60 day extension was too long, and argued instead for 30 days.
16 Dkt. # 28 at 21-23. Plaintiff apparently believes that Defendants committed a “fraud” in
17 both these instances by accepting service for various individual defendants (such as
18 Claybrook, Baker, Davis, and others) who have waived personal service and entered an
19 appearance by government counsel. Id. at 8-20. Plaintiff contends that this act obscures
20 the identity of the individual defendants and is evidence of “[m]alice and an ulterior
21 motive.” Id. at 20.
22         Plaintiff’s allegations are conclusory at best and undecipherable at worst, and his
23 Motion provides no basis on which relief could be granted by this Court. The Court finds
24 nothing improper about the individual Defendants waiving personal service and
25 permitting appearance by government counsel. Dkt. # 27. Even with the additional
26 deference allowed for pro se litigants, Plaintiff has not established a likelihood of success
27 on the merits, irreparable harm in the absence of a TRO, that the balance of equities tips


     ORDER- 2
 1 in his favor, or that an injunction is in the public interest.
 2         Accordingly, the Court DENIES Plaintiff’s Motion. Dkt. # 28.
 3
 4         Dated this 27th day of February, 2019.

 5
 6
 7
                                                        A
                                                        The Honorable Richard A. Jones
 8                                                      United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


     ORDER- 3
